UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6017


WILLIAM G. HARDEN,

                Plaintiff – Appellant,

          v.

SCOTT   BODIFORD,   Administrator, in   his  official   and
individual capacity; JAMES M. DORRIETY, Administrator, in
his official and individual capacity; CORPORAL CATHEY,
Detention Officer, in her official and individual capacity;
GREENVILLE COUNTY DETENTION CENTER; PAUL B. WICKENSEIMER,
Clerk of Court for Greenville County, in his official and
individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:09-cv-02362-RMG)


Submitted:   July 8, 2011                 Decided:   August 11, 2011


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


William G. Harden, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 William G. Harden, a South Carolina prisoner, seeks

review of the district court’s orders granting summary judgment

and partial summary dismissal to Defendants in Harden’s pro se

42 U.S.C. § 1983 (2006) suit and denying Harden’s motion for

reconsideration.             Harden      alleged    claims   of    forced   labor   and

denial       of    access        to     courts     (among    others)     during     his

incarceration         at        the    Greenville     County       Detention   Center

(“Detention Center”).                 We affirm in part and vacate and remand

in part. 1



                                             I.

                 Harden alleged that from June 2007 to October 2007,

when he was a pretrial detainee, he was assigned to work as a

“pod       worker.”        He    was    informed     that,    if   he   refused     work

assignments, he would be placed in punitive segregation.                       He was

required to work seven days a week, ten hours a day, until he

was released.         His alleged duties included serving meals to more

than       145    inmates;       sorting    uniforms;       distributing    blankets;

cleaning floors, tables, walls, windows, and railings; scrubbing

showers; emptying trash; and cleaning up after other inmates.

       1
       We previously dismissed for lack of jurisdiction Harden’s
interlocutory appeal from certain of the district court’s
orders. Harden v. Bodiford, No. 10-6041 (4th Cir. May 27, 2010).



                                             3
Harden further alleged that he was 66-years-old at the time and

that he was one of only four to six workers assigned to clean

the   entire     institution.             As    “relief,”       Harden       calculated         his

damages based on an hourly wage.

            In       their    motion        for       summary    judgment,             Defendants

asserted that Harden voluntarily signed up to participate in

the inmate worker program, that he was appropriately screened

medically      for    his     assignments,            and     that    he     earned      certain

benefits and privileges from his participation in the program,

e.g., extra food, etc.                Defendants asserted that there was a

waiting    list      of    inmates    desiring         to     participate         in    the    work

program and that it would have been easy for Harden to terminate

his participation had he wished to do so. In his response to the

motion for summary judgment, which took the form of a hand-drawn

affidavit submitted under penalties of perjury, together with a

memorandum       of       legal     authorities,            Harden         denied       that     he

volunteered to participate in the inmate work program. He again

insisted    that      his     claim       was     a    claim     of    forced          labor    and

involuntary       servitude         and   that,       contrary        to    the     Defendants’

contention,       his        choices        were       stark:         work        or     solitary

confinement.

            The district court granted summary judgment in favor

of    Defendants,         holding    that       “a    claim    arising       from       the    non-

payment of wages to an inmate is not valid under 42 U.S.C.

                                                4
§ 1983, whether asserted as breach of contract, denial of equal

protection,        involuntary        servitude          or     cruel      and    unusual

punishment.”              The      court        denied        Harden’s     motion       for

reconsideration, ruling that “[a]ssigning a prisoner to a work

detail without compensation is not unconstitutional.”

            We review de novo a district court's award of summary

judgment, S.C. Green Party v. S.C. State Election Comm'n, 612

F.3d 752, 755 (4th Cir. 2010), viewing the underlying facts and

the permissible inferences drawn therefrom in the light most

favorable to the non-moving party. See In Re French, 499 F.3d

345, 352 (4th Cir. 2007).

            It     is    settled    that    a    pretrial       detainee    may   not   be

subjected to any form of punishment.                     Hause v. Vaught, 993 F.2d

1079, 1085 (4th Cir. 1993).                     To establish that a particular

condition     of        confinement    is        constitutionally         impermissible

punishment, the pretrial detainee must show that it was either

(1) imposed with intent to punish or (2) not reasonably related

to a legitimate non-punitive governmental objective (such that

an intent to punish could be inferred).                       Id.   In Hause, we found

that “general housekeeping responsibilities” are not inherently

punitive    and     are      related       to    the     legitimate,       non-punitive

governmental objective of prison cleanliness.                            Id.; see also

Channer v. Hall, 112 F.3d 214, 218-19 (5th Cir. 1997) (holding

that “housekeeping chores” like “fixing meals, scrubbing dishes,

                                            5
doing the laundry, and cleaning the building” fit within the

Thirteenth Amendment’s “civic duty” exception to the prohibition

against involuntary servitude). 2

                 Having carefully reviewed the record here in the light

most       favorable     to    Harden,    we       conclude      that    Harden’s          sworn

allegations,        if   true,    describe         circumstances        that    rise       above

those in the “general housekeeping” cases.                              Specifically, we

conclude that Harden’s allegations are sufficient to sustain a

claim       of     unconstitutional       punishment.              See     Tourscher          v.

McCullough, 184 F.3d 236, 242 (3d Cir. 1999) (holding that “the

nature of the services” and “the amount of time they took” was

required information before the court could determine if prison

officials deprived pretrial detainee of Thirteenth Amendment or

due    process      rights);     see     also       Channer,     112     F.3d    at    217-18

(noting      that    threatening       prisoners         with    segregation          if    they

refused       to    work      could    rise        to   the     level    of     involuntary

servitude); Ford v. Nassau County Executive, 41 F. Supp.2d 392,

398 (E.D.N.Y. 1999) (noting that “unduly strenuous” tasks might

indicate intent to punish).               We are persuaded that the district


       2
        Harden also frames his claims under the Thirteenth
Amendment’s prohibition against involuntary servitude.    While
the Thirteenth Amendment does not apply to convicted prisoners,
it may provide a cause of action, under certain circumstances,
when a pretrial detainee is forced to work.    See Tourscher v.
McCullough, 184 F.3d 236, 240 (3d Cir. 1999).



                                               6
court    erred    when       it    credited          the       Defendants’         assertion         that

Harden had voluntarily consented to participate in the Detention

Center’s inmate work program. To the contrary, in the face of

Harden’s    sworn       denial      of    the        Defendants’           factual       assertions,

there remained genuine disputes of material fact not amenable to

resolution on summary judgment.

             Moreover, the district court construed Harden’s claim

too    narrowly       as     one    for       “lost        wages.”           Specifically,           the

district court concluded that “[a]ssigning a prisoner to a work

detail    without       compensation            is       not    unconstitutional”              without

considering      Harden’s          pretrial          detainee        status        or    the    actual

nature of his job(s).                 We note that the type of tasks Harden

alleges    he    was       required      to     perform         –-    distributing            food   and

uniforms,       cleaning,          etc.        –-        are     mainly       of        the    general

housekeeping nature that this court approved in Hause.                                         Indeed,

to hold that such tasks are inherently punitive might deprive

both detainees and staff of constructive activities useful to

the    proper    maintenance          of       detention          facilities            and    to    the

prevention       of        prolonged          inactivity             and     the        accompanying

frustrations       it      might     engender            among       those    awaiting          trial.

Harden has, however, alleged a particularly onerous volume of

such    ordinary       housekeeping            tasks,      and       we    thus    cannot       affirm

without     proper          review        as        to     whether         Harden’s           specific

circumstances evidence an impermissible intent to punish.

                                                    7
      For these reasons, we vacate the district court’s orders

and remand for further proceedings. 3



                                            II.

            Harden also alleged that the Detention Center had no

law   library     or    any   alternative         resources        for    detainee     legal

assistance.       As such, he was not able to determine that he had a

claim for involuntary servitude until after his release.                                The

Defendants      did    not    address    this        claim    in    their      motion   for

summary judgment.         In his response, Harden realleged his claims

and added that, during his separate 2008 incarceration, he was

unable     to   research      and     file       a   motion        to    set   aside    his

convictions or a notice of appeal in the same cases.

            The       magistrate      judge       recommended           granting   summary

judgment on the basis that Harden was able to file the instant

action upon his release.              The magistrate judge did not address

Harden’s    allegations        that    he     could    not    attack        his    criminal


      3
        In remanding the “forced labor” claim for further
consideration, we note that the district court decided the
motion for summary judgment without the benefit of any discovery
by the parties and without the benefit of a reply memorandum
from the Defendants. We further note that there is some question
as to whether Harden has fully identified the correctional
officer who allegedly threatened him with punitive segregation
should he refuse work assignments. In any event, we of course
intimate no view as to the extent or the ultimate outcome of
further proceedings before the district court.



                                             8
convictions.      In his timely objections to the magistrate judge’s

report and recommendation, Harden argued that he was held at the

Detention Center based on an “unwarranted bench warrant (as the

Circuit Court later determined)” and for lack of legal resources

he was unable to apply for injunctive relief or habeas corpus to

obtain his liberty.          Despite these allegations, the district

court   granted    summary      judgment,    ruling     that,    “Plaintiff     has

offered no evidence of any impediment in the timely assertion of

his legal rights.”         In his motion for reconsideration, Harden

again   alleged    that    he    was    unable,    in   2008,     “to    have   his

conviction set aside and his release from the detention center

effectuated.”        The     district     court    denied       the   motion    for

reconsideration, concluding that, “Plaintiff has not and cannot

demonstrate any actual injury.”

           The Constitution does not guarantee an inmate adequate

legal   assistance    and       an   adequate     law   library;      rather,   it

guarantees a right to reasonable access to the courts.                          See

Lewis v. Casey, 518 U.S. 343, 351 (1996); Bounds v. Smith, 430

U.S. 817, 838 (1977).           In order to establish a claim of denial

of access to the courts, an inmate cannot rely on conclusory

allegations but must instead allege an actual injury or specific

harm or prejudice that has resulted from the denial.                    Cochran v.

Morris, 73 F.3d 1310, 1317 (4th Cir. 1996) (en banc).



                                         9
              In the course of the proceedings below, Harden alleged

that he was imprisoned on improper bench warrants erroneously

issued       based    on    his     alleged        failure        to    appear.            This

incarceration        took   place     from    March    to     October      2007      and    for

eight days in March 2008.               He further asserted that the bench

warrants were shown, in later state court proceedings, to be

improper.        Specifically,        with    regard        to    the    first     warrant,

Harding asserts that he (eventually) proved that he had not been

properly notified of his duty to appear.                         Regarding the second

warrant, Harden claimed that the warrant was lifted when the

Solicitor’s      Office      admitted        “that     it        had    submitted      false

testimony.”      Harden claimed that, had he been given access to a

law library or other legal assistance, he would have determined

that    he   could    challenge      these    bench     warrants         and   would       have

spent a shorter time in detention.

              Neither       the     Defendants        nor        the    district       court

addressed Harden’s allegations that his lack of access to legal

assistance prevented him from challenging his unwarranted pre-

trial incarceration.              Similarly, the Defendants did not dispute

his assertions that the Detention Center lacked a law library or

alternative          resources       affording         detainees           basic       legal

assistance.      Instead, the Defendants contended, and the district

court    concluded,        that    Harden    had     failed       to    show   any    actual

injury.       We disagree. Because Harden’s undisputed allegations

                                             10
are sufficient, if believed, to show that he was denied access

to courts and suffered genuine prejudice, resulting in prolonged

incarceration, we vacate the portions of the district court’s

orders dismissing the access to courts claim and remand for such

further consideration as the district court deems advisable in

light of our disposition of this appeal.



                                          III.

              Harden    claims    that     the    district     court    treated      the

parties    inequitably.          Specifically,        Harden    asserts       that   the

court sua sponte granted the Defendants an extension of time to

file their motion for summary judgment, while denying his motion

for   an   order   of   default.         In     contrast,    the   court      allegedly

ignored Harden’s motions for extension of time.

              The record belies Harden’s assertions.                   His requests

for extensions of time were promptly granted.                         Defendants did

informally request an extension of time to file a motion for

summary judgment.        While Defendants’ motion for an extension of

time was not timely made, the deadline in question was a matter

of    court    scheduling,       rather       than    a   statutory     requirement.

Accordingly,       we   conclude     that        it   was    within     the    court’s

discretion to grant the Defendants’ belated request to extend

time.



                                           11
                                         IV.

             Finally, Harden asserted that the Clerk of Court of

Greenville County, Defendant Paul B. Wickenseimer, abused his

powers to issue subpoenas to compel attendance at court.                           The

magistrate     judge    recommended       dismissing          the    claims     against

Wickenseimer on the ground that Wickenseimer was protected by

quasi-judicial immunity (among other bases).                     In his objections,

Harden     sought      to     withdraw        his       damage      claims     against

Wickenseimer;    he    sought,     instead,         declaratory       and    injunctive

relief    requiring     the    creation       of    a   new    attendance-tracking

system.    He also sought to add a claim under the South Carolina

Tort Claims Act.            Finding that Harden did not object to the

magistrate judge’s recommendation, the district court dismissed

the claims against Wickenseimer without prejudice.                          On appeal,

Harden     challenges        the   district         court’s         conclusion     that

Wickenseimer was protected by immunity. 4

             The district court reviews de novo those portions of

the magistrate judge’s report to which specific objections are

made.     Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).                      In

the absence of objections, the district court is not required to

     4
       In his reply brief on appeal, Harden also asserts that he
sought to amend his complaint. However, Harden has waived this
issue by failing to raise it in his opening brief. See Yousefi
v. INS, 260 F.3d 318, 326 (4th Cir. 2001) (declining to consider
claim raised for the first time in reply brief).



                                         12
explain its reasons for adopting the report.                Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983).           Additionally, the filing of

specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of the

recommendation when the parties have been warned that failure to

object will waive appellate review.          Wright v. Collins, 766 F.2d

841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.

140, 155 (1985).

            Because Harden received notice of the consequences of

a failure to object and yet did not object to the finding of

quasi-judicial immunity, he has waived his right to appellate

review.     Accordingly, we do not disturb the district court’s

order    dismissing      (without   prejudice)   Harden’s     claims   against

Wickenseimer.



                                       V.

            For the reasons set out above, we affirm in part and

vacate    and   remand    in   part.   We   dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED IN PART;
                                             VACATED AND REMANDED IN PART




                                       13